Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendment to require functionality associated with a hyperbolic metamaterial overcomes the prior art of record, necessitating a new grounds set forth below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 2, the claim recites “and wherein said through-holes have two or more diameters d in a range of 100 nm to 400 nm”. This recitation is indefinite as it is unclear if each through-hole has a plurality of diameters such that Applicant wishes each to be elliptical or if within the group of through-holes, each through-hole as a diameter such that the through-holes are varying size within the claimed range. Revision is required. 

Regarding Claim 3, the claim recites “wherein said through-holes have two or more heights, h, in a range of 100 nm to 600 nm”. The limitation is indefinite as it is unclear if Applicant wishes each through-hole to include two “heights” or if within the plurality of through-holes, each having a height, the heights of each may vary within the claimed range. Revision is required. 

Regarding Claim 5, the claim recites “wherein an absorption of 0.5 is within a Mid IR wave length range from 3-8 um”. This claim is indefinite as it is unclear what feature or structure exhibits such an absorption. Is the absorption in reference to the entire metamaterial absorber or a layer therein? Applicant is advised to amend the claim to recite “wherein [desired element, feature or structure] exhibits an absorption (A) of […]” Revision is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170316487 by Mazed et al (hereinafter Mazed) in view of Ginn et al “Infrared plasmons on heavily-doped silicon” (hereinafter Ginn). 

Regarding Claim 1, Mazed discloses a hyperbolic metamaterial formed of alternating metal/dielectric layers on a substrate (Fig. 12U1) and a grating layer disposed thereon including a plurality of nanoholes (Fig. 12U1 [0902]). The instant disclosure clearly sets forth that metamaterials inherently function as dielectrics in one direction and metallic anisotropic in another direction (instant [0006]) therefore, as modified Shekhar discloses a metamaterial, it would necessarily exhibit the claimed functionality, i.e. the claimed “wherein said hyperbolic metamaterial has an anisotropic permittivity that is metallic in one dimension and dielectric in another dimension”.

Mazed is silent as to the material for forming the metamaterial. 

However, Ginn discloses heavily doped n-type silicon/intrinsic silicon may be used as the “metal” and “insulator” in forming plasmonic resonance devices such as metamaterials (Introduction Para 1 – 4). As such, a skilled artisan would appreciate use of such materials within Mazed’s metamaterial would provide a reasonable expectation of success and be an obvious modification when selecting the material for the metamaterial stack. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

In combination, the metamaterial is forming of alternating doped silicon/intrinsic silicon on a substrate wherein the top-most silicon layer includes the nanoholes so as to function as a grating (Mazed Fig. 12U1, [0902] teaching the claimed “a) a substrate, b) a plurality of N-doped silicon layers; c) a plurality of silicon layers, wherein said plurality of N-doped silicon layers and said plurality of silicon layers are arranged in a stack of alternating layers of said N-doped silicon layers and said silicon layers to form a hyperbolic metamaterial disposed on said substrate layer, d) a silicon grating layer, wherein said silicon grating layer comprises a pattern of through-holes, wherein said silicon grating layer is disposed on said hyperbolic metamaterial”).

Regarding Claim 2, modified Mazed discloses the nanoholes in the grating are less than 250 nm in diameter (Mazed [0902] teaching the claimed “wherein said through-holes have a height h and a periodic separation distance a, and wherein said through-holes have two or more diameters d in a range of 100 nm to 400 nm”). 
 

Regarding Claim 4, modified Mazed discloses the base layer may be silicon as the entire stack is silicon, thereby teaching the claimed “wherein said substrate layer comprises a material selected from the group consisting of silicon, Ge, GaAs, and InAs”.  
 
Regarding Claim 5, although modified Mazed does not disclose any absorption parameters, however, as the structural features set forth therein, i.e. an alternative stack of silicon/doped silicon and a porous silicon grating layer disposed thereon to form a hyperbolic metamaterial, are taught by modified Mazed, absent a showing from Applicant, it is the Office’s position that the structural nature of modified Mazed would be capable of the same absorption, thereby reading on the claimed “wherein an absorption (A) of 0.83 or more is provided at all wavelengths within a Mid IR wave length range from 5-7 .mu.m”.  See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Regarding Claim 6, modified Mazed discloses the grating would necessarily including a diameter, height and separation distance as it contains void holes, thereby rendering obvious the claimed “wherein said through-holes have a diameter d, a height h, and a periodic separation distance a”. 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazed in view of Ginn further in view of Sreekanth et al “Experimental demonstration of surface and bulk plasmon polaritons in hypergratings” (Hereinafter Sreekanth).

Regarding Claim 3, modified Mazed fails to disclose the height of the grating. 

However, Sreekanth teaches the use of hypergratings on hyperbolic metamaterials wherein on top of an alternating stack of metal/insulators of approximately the same thickness as Mazed’s HMM (Results para 1) a hypergrating is disposed having an average height of approximately 120 nm (Results para 4 teaching the claimed “wherein said through-holes have a diameter d and a periodic separation distance a, and wherein said through-hole have two or more heights in a range of 100 nm to 600 nm”). This hypergrating results in increased surface and bulk plasmon polaritons (Abstract). 

As such, it would have been obvious to form Mazed’s grating to be approximately 120 nm in height, as taught by Sreekanth, in order to achieve increased surface and bulk plasmon polaritons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721